Title: From Benjamin Franklin to Huquier, 21 April 1781
From: Franklin, Benjamin
To: Huquier, A. Benoist


Passy le 21. Avril 1781.
J’ai reçu, Monsieur, les deux Lettres que vous m’avez fait l’honneur de m’écrire. J’aurois repondu immediatement à la premiere si je n’avois pas cru que la seule Demande de M. Williams suffiroit pour rétirer de chèz vous les Objets que j’y avois adressés pour lui suivant ses Ordres mais comme cela ne vous paroit pas ainsi, Je vous prie par la presente de vouloir bien livrer les deux Caisses suivant la Reclamation du dit M. Williams de Nantes. Vous trouverez cy joint la Declaration de leur contenu, que vous paroissez desirer.
J’ai l’honneur d’être &c … .
Nous soussigné Ministre Plenipotentiaire des Etats Unis de l’Amerique septentrionale à la Cour de France Declarons que les deux Caisses que nous avons adressées à M. A. Benot Huquier d’Orleans, et qui sont actuellement entre ses mains, pour être livrées à M. Williams de Nantes ne contiennent autre Chose, qu’une petite Presse d’une nouvelle Invention avec ses Accessoires, une Rame de papier de Soie et 4 Paquets de Poudre pour de l’Encre. à Passy le 21. Avril 1781.
M. Huquier, à Orleans.
